 



Exhibit 10.7
Proposed 2006 All Employee Bonus Scheme
As previously discussed, from January 1, 2006, we intend to reintroduce an all
employee bonus scheme. The purpose of implementing this bonus scheme is to
motivate and reward staff for the achievement of both Company and Personal
targets and by doing this help in retaining staff.
The Scheme in summary

  •   The scheme will make payments to eligible employees on meeting two
criteria: company financials (EBITDA and Revenues) and Personal Objectives.
EBITDA and revenue targets will be set by the Chief Executive Officer and the
Chief Financial Officer on a quarterly basis just after the start of each
quarter. Personal objectives will be set by local management. In order to
trigger personal objective payments, minimum business targets must be achieved.
    •   Eligible employees means all permanent staff (except those who currently
participate in other bonus or incentive arrangements, e.g., sales incentive
plan, Shenzhen, San Jose Pluggables) who are employees and have not resigned on
the day of the payment.     •   Maximum payouts of quarterly basic pay
(excluding allowances, etc.) will be on the following basis:

                                          Total   Company   Personal   Comments
 
                               
 
  ¡  CEO     100 %     50 %     50 %   Contractual
 
  ¡  Officers     50 %     25 %     25 %   Contractual
 
  ¡  VPs     25 %     12.5 %     12.5 %   Contractual
 
  ¡  Managers     10 %     5 %     5 %    
 
  ¡  Engineers     10 %     5 %     5 %    
 
  ¡  Indirect Staff     5 %     2.5 %     2.5 %    
 
  ¡  Direct Staff     5 %     2.5 %     2.5 %    

  •   Payments under the scheme will be made in the second month following the
end of the period, this is to allow time to provide a fair assessment of the
performance of the individuals and to incorporate the periods business targets.
Therefore, for the first quarter of 2006, payment will be made in May 2006.    
•   Deductions will be made for periods of absence, sickness, etc.

